DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions of Group I(Claims 1, 3, 4-8, 10-13 20), and Group II (new Claims 21-26) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Group I can be performed with a materially different process such as non-simultaneous implementation of the storing/applying/pressurizing and suctioning steps or a process which does not apply suctioning. 
Accordingly, claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0064117, filed on 05/23/2018.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. KR10-2017-0064117, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Foreign Application No. KR10-2017-0064117 does not disclose an injection port structure o to 90o, an inclined port, or an inclined port with a plurality of holes as described in Claims 4-7, 12-13, 20, and 24-26. 
Accordingly, Claim 1, 3, 8, and 10-11 have an effective filling date of 05/23/2018, while Claims 4-7, 12-13, and 20 have an effective filing date of 11/21/2019. 

Claim Objections
Claims 1  and 8 objected to because of the following informalities:
Claim 1:
Misspelling of “root” as “road” in line 10
Commas required, and “the” removed in lines 9-10 as follows: “the cleaning liquid, including the generated bubbles, outside of the root canal treatment apparatus”
Claim 8:
“the” is needed in between “lower” and “viscosity” in line 28 as follows: “to lower the viscosity of the filling material”
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1, 3, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable by Grosrey (U.S. Patent 5,295,828) in view of Wagner et al. (U.S. Publication 2011/0143305 A1, hereby referred to as “Wagner”).
Re Claim 1, Grosrey teaches a root canal treatment apparatus (see Reproduced Fig. 1 below), comprising: 
a storage container (17) configured to store a filling material (16); and 
a nozzle (8) including an injection line (indicated in Reproduced Figs. 1 and 2 below), wherein a first end (indicated in Reproduced Fig. 2) of the injection line is connected to the storage container (17) and a second end (indicated in Reproduced Fig. 2) of the injection line is configured to output the filling material, 
wherein a cross sectional area of the injection line is smaller than a cross sectional area of the storage container (refer to Reproduced Fig. 2)
 wherein the root canal treatment apparatus is capable of cleaning the root canal (the examiner notes that suction port and line taught by Grosrey, and illustrated in Reproduced Figs. 1 and 2, are capable of cleaning the root canal by suction). 
Additionally, Grosrey teaches that a small heater can surround the storage container (17) such that the fluidity of the material can be modified (Col. 3, lines 38-43). However, Grosrey is silent of the following:
a cleaning material which is supplied from outside of the root canal treatment apparatus
the cleaning liquid including the generated bubbles the outside of the root canal treatment apparatus,
an ultrasonic oscillator configured to apply ultrasonic waves to the cleaning liquid stored in the storage container and adjust a frequency of the ultrasonic oscillator to generate bubbles in the cleaning liquid stored in the storage container,  and
Sizes of the bubbles in the cleaning liquid at the second end of the injection line are smaller than sizes of the bubbles in the cleaning liquid stored in the storage container

    PNG
    media_image1.png
    457
    622
    media_image1.png
    Greyscale











Reproduced Fig. 1 (Grosrey 1994)*

    PNG
    media_image2.png
    388
    459
    media_image2.png
    Greyscale









Reproduced Fig. 2 (Grosrey 1994)*
*The examiner notes that although Reproduced Fig. 1 is reformatted/ re-annotated, and an additional Fig. 2 is provided, the scope and prior rejections of the Non-Final Rejection, filed on 10/14/2021 are still valid under 35 U.S.C. § 103.
Wagner teaches a root canal treatment apparatus in the same field of endeavor, wherein said apparatus includes an ultrasonic oscillator (taught as an ultrasound source) that creates vibrations that are transmitted directly or indirectly to the cleaning material (taught as a rinsing agent or disinfecting agent), [0027]. In addition, Wagner teaches a root canal apparatus, wherein a delivery part 6C [0061] of said apparatus receives a cleaning liquid from outside of the root canal apparatus, [0062]. Also, Wagner teaches that the different sound sources (which the examiner notes includes ultrasound) can generate different vibration frequencies depending on the application or medium to be dispensed [0007].  
Additionally, Wagner teaches that the viscosity of the material can be changed by exposing the material to sound, ultrasound, and/or heat, [0025]. 

Although Grosrey and Wagner are both silent to teaching the bubbles generated by an ultrasonic oscillator, the examiner notes that the generation of bubbles is an inherent, byproduct of the ultrasonic waves generated by an ultrasonic oscillator applied to a fluid material.  In addition, Wagner teaches that vibrations generated by an ultrasound source are transferred to the medium (the examiner notes is analogous to a cleaning liquid), the receptacle (e.g. storage container), and/or connection component in order to achieve good deliverability and distribution of the medium in the target region (the examiner interprets as the root canal), [0014]. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the known technique of generating bubbles, via the vibrations (which produce ultrasonic waves) generated by an ultrasound source taught by Wagner, that are flowing through and being distributed within the cross sectional areas of the injection line and storage container (shown in Reproduced Fig. 2). Moreover, it would be known in the art to prompt variations of vibration frequencies (as disclosed by Wagner), which would thus result in variations in the sizes of generated bubbles, in order to effectively deliver the cleaning liquid (along with the bubbles generated by the vibrations transferred by an ultrasound source as taught by Wagner) 
Re Claim 3, the claimed invention of Grosrey and Wagner is disclosed in the rejection of Claim 1, wherein the second end of the injection line includes an injection port (refer to Reproduced Figs. 1 and 2 above); 
the nozzle (8) includes a suction port (see Reproduced Fig. 1); 
the injection port of the nozzle (8)is formed as a hole passing straight through the nozzle (8)  (see Reproduced Figs. 1 and 2); and the suction port of the nozzle (8) is formed in an annular shape to surround the injection port (see Reproduced Figs. 1 and 2).
Re Claim 8, Grosrey teaches a root canal treatment apparatus (see Reproduced Fig. 1 above), comprising: 
a storage container (17) configured to store a filling material (16) for filling of a root canal; and
 a nozzle (8)  including an injection line (indicated in Reproduced Figs. 1 and 2 above), wherein a first end (indicated in Reproduced Fig. 2) of the injection line is connected to the storage container (17) and a second end (indicated in Reproduced Fig. 2)  of the injection line is configured to discharge the filling material (16) toward a root canal; 
a suction line (indicated in Reproduced Fig. 1) with a suction port (indicated in Reproduced Fig. 1)  for suctioning air in the root canal; and 
a pressurizing part (19)  configured to pressurize the filling material in the storage container (17) and to discharge the filling material (16) through the nozzle (8) (the 
However, Grosrey is silent to:
an ultrasonic oscillator configured to apply ultrasonic waves to the filling material stored in the storage container, and 
wherein the root canal treatment apparatus is configured to simultaneously operate the ultrasonic oscillator to apply ultrasonic waves to the filling material to lower the viscosity of the filing material, operate the pressurizing part to pressurize the filling material with lowered viscosity to be discharged through the nozzle, and operate the suction line to suction air in the root canal.
Wagner teaches a root canal treatment apparatus in the same field of endeavor, wherein said apparatus includes an ultrasonic oscillator (taught as an ultrasound source) that create vibrations that are transmitted directly or indirectly to the filling material (taught as filler material)  [0057]. In addition, Wagner teaches that the viscosity of a filling material can be changed with ultrasound [0022].  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the small heater and filling material of the root canal apparatus of Grosrey with an ultrasonic oscillator and cleaning material respectively in order to obtain predictable results, i.e. lowering of the viscosity of 
In addition, Grosrey further teaches a root canal apparatus for filling tooth canals under a vacuum (which examiner notes is analogous to suction), Col. 1, lines 41-42. Also, Wagner further teaches that several applications (i.e. ultrasound source and delivery device that dispenses the filling material), may be combined to achieve a particularly time- and cost-effective treatment, [0032]. It would be obvious to try to simultaneously operate the ultrasonic oscillator, operate the pressurizing part (19), and operate the suction line (indicated in Reproduced Fig. 1) of Grosrey and Wagner in order to provide a time-efficient and cost-effective delivery of the filling material into a target root canal.
Re Claim 10, the claimed invention of Grosrey and Wagner is disclosed in the rejection of Claim 8, wherein the filling material (16) is formed of flowable root canal filling materials (the examiner notes that Grosrey further teaches that the fluidity of the filling material, such as paste or gutta-percha, can be modified at will (Col. 3, lines 38-43).  Additionally, Wagner further teaches examples of filling material, including dental cement or a filling compound based on synthetic resin [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to choose flowable root canal filling materials as taught by Grosrey and Wagner, for effective delivery of the filling material into a target root canal. 
11, the claimed invention of Grosrey and Wagner is disclosed in the rejection of Claim 8, wherein the second end of the injection line includes an injection port (refer to Reproduced Figs. 1 and 2 above); 
the nozzle (8) includes a suction port (see Reproduced Fig. 1); 
the injection port of the nozzle (8 is formed as a hole passing straight through the nozzle (8)  (see Reproduced Figs. 1 and 2); and the suction port of the nozzle (8) is formed in an annular shape to surround the injection port (see Reproduced Figs. 1 and 2).

	Claims 4, 5, 6, 12 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable by Grosrey (U.S. Patent 5,295,828) in view of Wagner (U.S. Publication 2011/0143305 A1), and further view of Yamamoto et al. (U.S. Publication US 2014/0147804 A1, hereby referred to as “Yamamoto”).
	Re Claim 4, the claimed invention of Grosrey and Wagner is disclosed in the rejection of Claim 3. Although the root canal apparatus of Grosrey and Wagner has an injection port vertically straight at a 0o angle, Grosrey and Wagner are silent of the injection port, at an inclined angle from 0o to 90o is formed.
Yamamoto teaches an oral cavity (which includes the root canal regions) treatment apparatus in the same field of endeavor, wherein an injection port (taught as bendable nozzle 28) of the nozzle (taught as outlet port 27) further includes an inclined line in which an inclined port (28) for injecting the cleaning liquid from the injection port, at an inclined angle from 5o to 90o with respect to the central axis of said treatment o to 5o.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the injection port of the root canal apparatus of Grosrey and Wagner to incorporate an inclined port at different inclined angles (e.g. 5o to 90o) as taught by Yamamoto, in order to effectively reach the desired root canals to be treated. Moreover, the overlapping ranges of Yamamoto’s prior art range of 5o to 90o and the range of 0o to 90o of Claim 4 are evidence of prima facie obviousness.
Re Claim 5, the claimed invention of Grosrey, Wagner and Yamamoto is disclosed in the rejection of Claim 4, wherein the inclined port (28) is provided as one or more inclined ports which are radially formed from a center of one end of the injection port (refer to [0067] of Yamamoto).
 Re Claim 6, the claimed invention of Grosrey, Wagner and Yamamoto is disclosed in the rejection of Claim 4, wherein the inclined port is formed at a center of one end of the injection port to radially inject the cleaning liquid (refer to [0067] of Yamamoto).
	Re Claim 12, the claimed invention of Grosrey and Wagner is disclosed in the rejection of Claim 11. Although the root canal apparatus of Grosrey and Wagner has an injection port vertically straight at a 0o angle, Grosrey and Wagner are silent of the injection port, at an inclined angle from 0o to 90o is formed.
Yamamoto teaches an oral cavity (which includes the root canal regions) treatment apparatus in the same field of endeavor, wherein an injection port (taught as bendable nozzle 28) of the nozzle (taught as outlet port 27) further includes an inclined line in which an inclined port (28) for injecting the cleaning liquid from the injection port, o to 90o with respect to the central axis of said treatment apparatus [0067]. However, Yamamoto is silent of the injection port, at an inclined angle from 0o to 5o.
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the injection port of the root canal apparatus of Grosrey and Wagner to incorporate an inclined port at different inclined angles (e.g. 5o to 90o) as taught by Yamamoto, in order to effectively reach the desired root canals to be treated. Moreover, the overlapping ranges of Yamamoto’s prior art range of 5o to 90o and the range of 0o to 90o of Claim 4 are evidence of prima facie obviousness.
Re Claim 13, the claimed invention of Grosrey, Wagner and Yamamoto is disclosed in the rejection of Claim 12, wherein the inclined port (28) is provided as one or more inclined ports which are radially formed from a center of one end of the injection port (refer to [0067] of Yamamoto).

Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments, on pg. 7 (lines 6-27), pg. 8 (lines 1-21), pg. 10 (lines 1-29), pg. 11 (lines 1-6), and pg. 13 (lines 1-7), filed 01/14/2022, the 
Applicant’s argument: The cited references (i.e. Grosrey and Wagner) do not teach or fairly suggest “an ultrasonic oscillator configured to apply ultrasonic waves to the cleaning liquid stored in the storage container and adjust a frequency of the ultrasonic oscillator to generate bubbles in the cleaning liquid stored in the storage container,” as recited in amended independent  Claim 1
Examiner’s response:  The examiner notes that the aforementioned limitation of Claim 1 is interpreted as a functional limitation (as indicated by the phrase “configured to”
Applicant’s Argument:  Wagner does not suggest “generating bubbles in the cleaning liquid stored in the storage container.” Wagner is directed to a medical or dental treatment device for dispensing a medium, which is a filling material such as dental cement or gutta-percha. 
Examiner’s response:  The examiner reiterates that “generating bubbles in the cleaning liquid in the storage container” is a functional limitation and that that the generation of bubbles is an inherent, functional capability of an ultrasonic oscillator applied to a fluid material. The examiner further notes that Wagner does teach an ultrasonic oscillator that can transmit vibrations (which are known to create waves) directly to a cleaning liquid (taught as a rinsing agent or disinfecting agent, [0027]). 
Applicant’s Argument:  In contrast with the claimed references, according to the claimed subject matter, when the ultrasonic waves are applied to the cleaning liquid, nuclei which are present in the cleaning liquid in a rarefaction portion with a low negative pressure may form cavitation bubbles.  
Examiner’s response:  The examiner notes that the disclosure of nuclei and cavitation bubbles are not positively recited in the Claims.
Applicant’s Argument:  The cited references do not teach or fairly suggest “wherein a cross sectional area of the injection line is smaller than a cross sectional area of the storage container such that sizes of the bubbles in the cleaning liquid at the second end of the injection line are smaller than sizes 1. 
Examiner’s response:  Refer to Reproduced Fig. 2 of Grosrey, which illustrates the aforementioned cross-sectional area design limitation recited in amended Claim 1
Applicant’s Argument:  The cited references do not teach or fairly suggest the limitation “wherein the root canal treatment apparatus is configured to simultaneously operate the ultrasonic oscillator to apply ultrasonic waves to the filling material to lower viscosity of the filling material, operate the pressurizing part to pressurize the filling material with lowered viscosity to be discharged through the nozzle, and operate the suction line to suction air in the root canal,” as recited in amended independent Claim 8. 
Examiner’s response:  The examiner notes that the aforementioned limitation of Claim 8 is interpreted as a functional limitation (as indicated by the phrase “configured to”) of the recited root canal treatment apparatus. Additionally, the examiner notes that Wagner does teach an ultrasonic oscillator (taught as an ultrasound source) that creates vibrations (which are known to create waves), transmitted to filing material [0057], that can change the viscosity of said filling material [0022]. Additionally, the examiner further notes that Grosrey further teaches a root canal apparatus for filling tooth canals under a vacuum (which examiner notes is analogous to suction), Col. 1, lines 41-42. Also, Wagner further teaches that several applications (i.e. ultrasound source and delivery device that dispenses the filling material), may be combined to achieve a particularly time- and cost-effective treatment, [0032]. Moreover the examiner notes that the combination of Grosrey and Wagner does teach the necessary components of the root canal treatment (i.e. 
The examiner further notes as stated in the Elections/Restriction section above, Claims 21-26 are withdrawn from examination based on election by original presentation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        



/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772